Citation Nr: 1537568	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected bilateral plantar fasciitis.  

2.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to October 1988, March 2002 to August 2002, August 2002 to July 2003, and November 2004 to July 2005.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran appeared at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

The claim was remanded by the Board in September 2011 and April 2014 for additional development. 

In a July 2015 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2011 hearing was no longer employed at the Board.  He was offered the opportunity to have a new hearing and informed that if he did not respond within 30 days, the Board would assume he did not want another hearing.  To date, the Veteran has not responded.  The Board will proceed accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board requested that a VA examination be provided to determine whether the Veteran had a current bilateral ankle disability and, if so, whether that disability is directly related to service or proximately related to service-connected bilateral plantar fasciitis.  The VA examination was provided in July 2014.  

In the examination report, the examiner noted at the outset that degenerative joint disease, left ankle, was diagnosed July 29, 2014, the date of the examination.  At the end of the examination, under the diagnostic testing section, the examiner stated that imaging studies of the ankle had been performed and demonstrated minimal degenerative arthritis of the right ankle and no arthritic changes in the left ankle.  The imaging study report was not included with the examination report.  Then, under the opinion section, the examiner stated that the examination of the ankles that day was benign and that a chronic ankle condition cannot be documented in the Veteran's medical records.  

Clearly, there is still a question as to whether the Veteran has a current right or left ankle disability, as the examination report is contradictory as to whether there is arthritis in the right and/or left ankle and the imaging study report referenced is not in the examination report or in the claims file.  Moreover, if degenerative or traumatic arthritis is present in either ankle, that would represent a chronic disability for VA compensation purposes.  As such, the requested etiology opinions must then be provided.  

As the Board's April 2014 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The examiner who conducted the April 2014 VA examination must clarify whether there is arthritis in either ankle, the imaging study reports conducted that day must be included an addendum, and the requested etiology opinions must be provided for all currently present disabilities of the ankle. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the examiner who conducted the April 2014 VA examination, if available, to obtain clarification consistent with this remand.  If the same examiner is not available, a new opinion must be provided, with a new examination conducted if needed.  

The examiner must state whether the Veteran has a current disability of the right or left ankle, to include whether arthritis has been demonstrated in either ankle upon X-ray or other imaging study.  All imaging study reports, including the one referenced in the July 2014 examination report, must be included in an addendum.  

Then, for all currently diagnosed disabilities, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any current right or left ankle disability, to include degenerative arthritis, had onset in service or is otherwise related to a disease or injury in service, including the documented episodes of right and left ankle treatment during service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's right or left ankle disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral plantar fasciitis.  If the examiner states that either ankle disability is aggravated by service-connected plantar fasciitis, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by plantar fasciitis beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




